DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending in this application and were examined on their merits.

Specification

The disclosure remains objected to because of the following informalities:  The Cross-Reference to Related Applications section should be updated to indicate the abandoned status Application 14/209,365. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 remain rejected under 35 U.S.C. § 103 as being unpatentable over Ferrie et al. (2011) in view of Broussard et al. (WO 2012/019186 A1) and further in view of Bourgault et al. (2003), all of record.

Ferrie et al. teaches a method of preparing a suspension of digestive enzymes in aqueous solution comprising:
reducing the size (crushing) the digestive enzyme product (enterically coated microspheres comprising 10,000 IU/USP lipase);
adding an aqueous solution 10mL (warm water/bicarbonate);
mixing to form a non-gastroresistant suspension; or
wherein uncrushed microspheres are mixed with bicarbonate solution and
allowed to stand for about 20 minutes to dissolve (Pg. 350, Column 1, Lines 13-
28);
and wherein the mixture can be added to enteral feeds (nutritional formulations) (Pg. 349, Abstract), and reading on Claims 1, steps a.1, a.2, a.3, 3, 4 and 6.

Ferrie et al. does not teach a method wherein the crushed microsphere suspension is allowed to stand for a period of time between about 15-30 minutes, as required by Claims 1, step a.4 and 2;




wherein the aqueous solution is selected from the group consisting of: purified water, deionized water, sterile water, tap water and physiological saline solution, and wherein the aqueous solution is added in an amount of less than 10 mL, as required by Claim 1;
wherein the aqueous solution of Claim 1, step a.2, is added in an amount of about 2.5 mL for a digestive enzyme product having about 10,400 USP of lipase, as required by Claim 5;
or wherein the nutritional formula is an adult/child formula, as required by Claim
7.

Broussard et al. teaches a stable and homogeneous liquid composition suitable for enteral administration to adults or children (Pg. 16, Lines 5-9);
comprising a therapeutically effective amount of a digestive enzyme product (pancrelipase enzyme microtablets or beads/spheres) and a nutritional formula comprising total protein content of 6.25 g/100mL, total fat content of 4.92 g/100 mL and carbohydrate content of 20.2 g/100 mL (Pg. 17, Lines 15-24 and Pg. 50, Claim 5);


wherein the composition may be prepared by blending a nutritional formula with water and digestive enzyme beads to create a suspension (Pg. 12, Lines 18-32);
and wherein the composition is prepared by suspending enterically coated pancrelipase tablets in a pharmaceutically acceptable weakly basic solution (comprising any aqueous medium, Pg. 13, Lines 28-30) at a pH from about 7.5 which is mixed with the liquid nutritional composition (Pg. 50, Claim 9 and Pg. 51, Claims 11 and 19).

Bourgault et al, teaches a suspension of digestive enzymes in aqueous solution (5mL of warm sterile water) (Pg. 399, Column 2, Lines 5-14).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ferrie et al. of preparing a suspension of digestive enzymes by reducing the size (crushing) the digestive enzyme product (microspheres), adding 10 mL of an aqueous solution (warm water/bicarbonate), mixing to form a suspension and allowing the suspension to stand for about 20 minutes because this is no more than the combining of separately taught prior art elements according to known methods (crushing digestive enzyme product, adding solute and mixing to suspend with incubating mixed suspension in the solute for a period of time) to yield a predictable result (dissolved suspension of digestive enzymes).


The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (A) Combining prior art elements according to known methods to yield predictable results;

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ferrie et al. of preparing a suspension of digestive enzymes in water and combining it with enteral feeds (nutritional formulas) to utilize the nutritional formula of Broussard et al. comprising total protein content of 6.25 g/100mL, total fat content of 4.92 g/100 inland carbohydrate content of 20.2 g/100 mL as well as the use of sterile water as taught by Bourgault et al. because this is no more than the substitution of a known element (specific enteral nutritional formulation and sterile water) for another (unspecified enteral nutritional formulation and unspecified water) to obtain predictable results (combined digestive enzyme sterile water suspension and enteral nutrition formulation).  





The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(B) Simple substitution of one known element for another to obtain predictable results;

With regard to the Claim limitations of Claim 1, step a.2 and 5, that the aqueous solution is added in an amount of less than 10 ml, or about 2.5 ml for a digestive enzyme product having about 10,400 USP units of lipase, those of ordinary skill in the art would have found this to be obvious as Ferrle et al. teaches the use of an aqueous solution In an amount of 10 ml per 10,000 IU/USP units of lipase, amounts which are sufficiently close to the claimed amounts in Claim 1 of less than 10ml and about 10,400 USP so as to be rendered prima fade obvious, see MPEP:
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

or alternatively, the selection of an amount of less than 10 ml, such as the 5ml amount taught by Bourgault et al. or the 2.5 ml amount of Claim 5, would have been a matter of routine optimization and experimentation, well within the purview of those in the relevant art and the use of slightly less aqueous solution would result in a slightly more concentrated enzyme product, if so desired. 
The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017)

There would have been a reasonable expectation of success in making these modifications because Ferris et al. separately teaches all of the claimed elements and, similarly to Broussard et al. and Bourgault et al., all of the references are drawn to the same field of endeavor, that is, enteral compositions comprising digestive enzymes, and Bourgault et al. further teaches that less aqueous solution (sterile water) may be used to suspend a digestive enzyme composition.

Response to Arguments

Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the Examiner does not provide any suggestion or motivation in the references or knowledge available to the ordinary artisan to combine the teachings and/or modify the references to arrive at the claimed invention (Remarks, Pg. 4, Lines 9-12).

In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
Ferrie et al. teaches a method of preparing a suspension of digestive enzymes in aqueous solution comprising:
reducing the size (crushing) the digestive enzyme product (enterically coated microspheres comprising 10,000 IU/USP lipase);
adding an aqueous solution 10mL (warm water/bicarbonate);
mixing to form a non-gastroresistant suspension; or
wherein uncrushed microspheres are mixed with bicarbonate solution and
allowed to stand for about 20 minutes to dissolve (Pg. 350, Column 1, Lines 13-
28);
and wherein the mixture can be added to enteral feeds (nutritional formulations)
while Broussard et al. teaches a stable and homogeneous liquid composition suitable for enteral administration to adults or children (Pg. 16, Lines 5-9);
comprising a therapeutically effective amount of a digestive enzyme product (pancrelipase enzyme microtablets or beads/spheres) and a nutritional formula comprising total protein content of 6.25 g/100mL, total fat content of 4.92 g/100 mL and carbohydrate content of 20.2 g/100 mL (Pg. 17, Lines 15-24 and Pg. 50, Claim 5);
wherein the pancrelipase beads may be enterically coated (Pg. 8, Lines 3-5 and Pg. 50, Claim 6);
wherein the composition may be prepared by blending a nutritional formula with water and digestive enzyme beads to create a suspension (Pg. 12, Lines 18-32);
and wherein the composition is prepared by suspending enterically coated pancrelipase tablets in a pharmaceutically acceptable weakly basic solution (comprising any aqueous medium, Pg. 13, Lines 28-30) at a pH from about 7.5 which is mixed with the liquid nutritional composition (Pg. 50, Claim 9 and Pg. 51, Claims 11 and 19) and Bourgault et al, teaches a suspension of digestive enzymes in aqueous solution (5mL of warm sterile water) (Pg. 399, Column 2, Lines 5-14).  Thus, the ordinary artisan would have been motivated to combine the references in order to provide a specific nutritional formula which can be combined with the digestive enzyme product suitable for enteral administration.



The Applicant argues that Ferrie and Broussard allegedly teach away from combining as Ferrie teaches keeping microspheres suspended so that they are less likely to clump and Broussard teaches complete disintegration of the digestive enzyme product (Remarks, Pg. 4, Lines 13-16).

This is not found to be persuasive for the following reasons, clearly Ferrie contemplates an embodiment wherein enterically coated microspheres containing a digestive enzyme product are crushed (size-reduced) or wherein uncrushed microspheres are dissolved prior to combination with a nutritional formula.  Broussard teaches suspension of enterically coated digestive enzyme beads in a weak basic solution prior to mixing with a nutritional formulation, thus there is no teaching away.

The Applicant argues that Ferrie teaches that “the microspheres are ideally left whole when placed in the feeding tube because the enteric coating protects the enzymes from gastric acid” (Remarks, Pg. 4, Lines 17-27).

This is not found to be persuasive as the reference clearly contemplates a solution of crushed microspheres with dissolved enteric coating wherein some loss of enzyme activity is likely but that the dosage may be adjusted to compensate, see Ferrie, Pg., 350, Column 1, Lines 8-19.



The Applicant argues that Broussard teaches complete disintegration of the pancreatic lipase product beads without loss of enzymatic activity by continuous mixing or dissolving in a weakly basic solution without stirring and does not teach a limitation as to volume of solution and wherein the obtained homogenate does not contain tablets or fragments of appreciable size (Remarks, Pg. 4, Lines 28-31 and Pg. 5, Lines 1-2).

This is not found to be persuasive for the following reasons, as discussed above, Broussard teaches size-reduction of a digestive enzyme product, adding an aqueous solution thereto and mixing to form a suspension.  Bourgault provides the teaching of a limitation of volume of the solution.  

The Applicant argues that Bourgault reference does not teach or suggest retaining an intact digestive enzyme product or disintegration of the digestive enzyme product in a weak basic solution but is directed to avoidance of feeding tube occlusion (Remarks, Pg. 5, Lines 3-11).

This is not found to be persuasive for the following reasons, both Ferrie et al. and Broussard et al. teach the reduction of the size of digestive enzyme products, mixing thereof with aqueous solution and further mixing with a nutritional formula as claimed.  Bourgault was cited only for its teachings of a particular volume of aqueous solution.


The Applicant alleges that the proposed combination of references render Ferrie inoperable for its intended purpose and changes its principle of operation as Ferrie teaches that enzymatic activity can be maintained without a reduction in size of the digestive enzyme product (Remarks, Pg. 5, Lines 12-20 and Pg. 6, Lines 5-11).

This is not found to be persuasive as the reference clearly contemplates an embodiment of a solution of crushed microspheres with dissolved enteric coating wherein some loss of enzyme activity is likely but that the dosage may be adjusted to compensate.  Thus, the combination does not render Ferrie inoperable or change its principle of operation.

The Applicant asserts that the disintegration of Broussard of the enteric coating of the digestive enzyme product makes the thickening acidic fluid of Ferrie inoperable, as the reference teaches to keep the microspheres intact and not combining with a nutritional formula (Remarks, Pg. 5, Lines 21-26).

 This is not found to be persuasive as the reference clearly contemplates another embodiment not requiring a thickening acidic solution of a solution of crushed microspheres with dissolved enteric coating wherein some loss of enzyme activity is likely but that the dosage may be adjusted to compensate.  Thus, the combination with Broussard does not render Ferrie inoperable or change its principle of operation.

The Applicant argues that Bourgault does not remedy the alleged lack of suggestion or motivation in the combination of Ferrie and Broussard to arrive at the claimed invention (Remarks, Pg. 6, Lines 1-4).

This is not found to be persuasive for the following reasons, both Ferrie et al. and Broussard et al. teach the reduction of the size of digestive enzyme products, mixing thereof with aqueous solution and further mixing with a nutritional formula as claimed.  Bourgault was cited only for its teachings of a particular volume of aqueous solution.  As discussed above, based on the teachings of the references, the ordinary artisan would have been motivated to combine the references in order to provide a specific nutritional formula which can be combined with the digestive enzyme product suitable for enteral administration.

The Applicant asserts that the claimed method provides unexpected results, such as the process being suitable for a wide range of dose/strength delivery and applicable to G-tubes and NG-tubes with very small dimension (Remarks, Pg. 6, Lines 12-16).

Applicant has provided no evidence to indicate that these findings are in fact “surprising” and “unexpected”.  The fact that applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The Applicant asserts that when pulverized tablets are added directly to a feeding bag the fragments remain at the bottom of the bag providing unsteady dose administration, incomplete dose delivery and inhomogeneous digested nutrient delivery while the homogenous (claimed?) composition is suitable for continuous infusion with a feeding pump without phase separation, has stable enzyme activity for over 8 hours and a reduction in maltodextrin level (Remarks, Pg. 17-29).

   Applicant has provided no evidence to indicate that these findings are in fact “surprising” and “unexpected”.  The fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, the cited prior art does not require addition of pulverized tablets directly to a feeding bag and is therefore not a proper comparison with the closest prior art.  

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/14/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653